Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 1 of 23 Page ID #:134



   1   KATHRYN S. CHRISTOPHERSON (SBN: 322289)
       kathyn.christopherson@bakerbotts.com
   2   BAKER BOTTS, L.L.P.
       1001 Page Mill Road
   3   Building One, Suite 200
       Palo Alto, CA 94304
   4   Telephone: 650.739.7500
       Facsimile: 650.739.7699
   5
       ELIZABETH K. RUCKI (pro hac vice forthcoming)
   6   elizabeth.rucki@bakerbotts.com
       PAUL J. REILLY (pro hac vice forthcoming)
   7   paul.reilly@bakerbotts.com
       BAKER BOTTS, L.L.P.
   8   2001 Ross Avenue, Suite 900
       Dallas, TX 75201
   9   Telephone: 214.953.6926
       Facsimile: 214.661.4926
  10
       Attorneys for Defendants
  11   Inovit Inc. and Yingshen (Victor) Mao
  12                        UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14                                 WESTERN DIVISION
  15   BMW OF NORTH AMERICA, LLC, a          Case No. 2:20-cv-08696 JFW-KS
  16   Delaware limited liability company;
                                           DEFENDANT INOVIT INC. AND
       and BAYERISCHE MOTOREN
  17                                       YINGSHEN (VICTOR) MAO’S
       WERKE AG, a German corporation,
                                           ANSWER AND AFFIRMATIVE
  18                  Plaintiffs,          DEFENSES TO PLAINTIFFS’
  19                                       COMPLAINT
            v.
  20
       INOVIT INC., a California corporation; JURY TRIAL DEMANDED
  21   WHEELS OUTLET USA LLC, a
       Florida limited liability company d/b/a Honorable John F. Walter
  22
       INOVIT EAST COAST; YINGSHEN
  23   (VICTOR) MAO, an individual; and
       DOES 1-10, inclusive,
  24

  25
                       Defendants.

  26

  27         Defendants Inovit Inc. (“Inovit”) and Yingshen (Victor) Mao (“Mao”)
  28   (collectively hereinafter referred to as “Inovit Defendants” unless otherwise
                                                   INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               1
                                                                          CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 2 of 23 Page ID #:135



   1   specified), through the undersigned attorneys, hereby respond to the Complaint of
   2   Plaintiffs, BMW of North America, LLC (“BMW NA”) and Bayerische Motoren
   3   Werke AG (“BMW AG”) (collectively “BMW” or “Plaintiffs”), and raise the below
   4   described defenses.     Inovit Defendants deny each and every allegation in the
   5   Complaint not specifically admitted herein. Inovit Defendants incorporate below
   6   certain headings used by Plaintiffs in the Complaint for convenience and ease of
   7   reference and omits others, and hereby deny any allegations, assertions or inferences
   8   associated with all headings used by Plaintiffs. Inovit Defendants further respond as
   9   follows, the paragraphs hereof being numbered seriatim to correspond with the
 10    paragraphs of Plaintiffs’ Complaint, except as otherwise specified:
 11
 12                                          PARTIES
          1. Inovit Defendants are without knowledge or information sufficient to form a
 13
       belief as to the truth or falsity of the allegations set forth in Paragraph 1 of the
 14
       Complaint, and therefore, deny all such allegations.
 15
          2. Inovit Defendants are without knowledge or information sufficient to form a
 16
       belief as to the truth or falsity of the allegations set forth in Paragraph 2 of the
 17
       Complaint, and therefore, deny all such allegations.
 18
          3. Inovit Defendants admit the allegations set forth in Paragraph 3 of the
 19
       Complaint.
 20
          4. Inovit Defendants are without knowledge or information sufficient to form a
 21
       belief as to the truth or falsity of the allegations set forth in Paragraph 4 of the
 22
       Complaint, and therefore, deny all such allegations.
 23
          5. Paragraph 5 sets forth legal conclusions, including as to liability, to which a
 24
       response is not required. To the extent a response is required, Inovit Defendants deny
 25
       the allegations in Paragraph 5 of the Complaint and are without knowledge or
 26
       information sufficient to form a belief as to the truth or falsity of the allegations set
 27
 28
                                                      INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               2
                                                                             CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 3 of 23 Page ID #:136



   1   forth in Paragraph 5 of the Complaint concerning defendant Wheels Outlet USA LLC
   2   (“Wheels Outlet”), and therefore, deny all such allegations.
   3      6. Inovit Defendants deny the allegations in Paragraph 6 of the Complaint and
   4   are without sufficient knowledge or information to form a belief as to the truth or
   5   falsity of the allegations set forth in Paragraph 6 of the Complaint concerning Wheels
   6   Outlet, and therefore deny all such allegations.
   7      7. Inovit Defendants deny the allegations in Paragraph 7 of the Complaint and
   8   are without sufficient knowledge or information to form a belief as to the truth or
   9   falsity of the allegations set forth in Paragraph 7 of the Complaint concerning Wheels
 10    Outlet, and therefore, deny all such allegations.
 11       8. Inovit Defendants deny the allegations set forth in Paragraph 8 of the
 12    Complaint.
 13       9. Inovit Defendants deny the allegations set forth in Paragraph 9 of the
 14    Complaint.
 15       10. Inovit Defendants admit only that Mao is the Chief Financial Officer and
 16    Director of Inovit. Except as admitted, Inovit Defendants deny the allegations set
 17    forth in Paragraph 10 of the Complaint.
 18       11.Inovit Defendants admit only that Mao is the Chief Financial Officer and
 19    Director of Inovit. Except as admitted, Inovit Defendants deny the allegations set
 20    forth in Paragraph 11 of the Complaint.
 21       12.Inovit Defendants deny the allegations set forth in Paragraph 12 of the
 22    Complaint.
 23       13.Inovit Defendants are without sufficient knowledge or information to form a
 24    belief as to the truth or falsity of the allegations set forth in Paragraph 13 of the
 25    Complaint, and therefore, deny all such allegations.
 26
 27
 28
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               3
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 4 of 23 Page ID #:137



   1                                  JURISDICTION / VENUE
   2      14. Inovit Defendants admit only that this Court has subject matter jurisdiction
   3   over this action pursuant to the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. §§
   4   1331 and/or 1338(a), and supplemental jurisdiction over Plaintiffs’ alleged state law
   5   claim pursuant to 28 U.S.C. §§ 1367(a) and 1338(b). Except as admitted, Inovit
   6   Defendants deny any other allegations set forth in Paragraph 14 of the Complaint.
   7      15.Inovit Defendants admit only that Inovit is a California corporation, that this
   8   Court has general personal jurisdiction over Inovit, and that Mao is an individual.
   9   Except as admitted, Inovit is without knowledge or information sufficient to form a
 10    belief as to the truth or falsity of the remaining allegations set forth in Paragraph 15
 11    of the Complaint, and therefore, denies all such allegations. Except as admitted, Mao
 12    denies the remainder of the allegations set forth in Paragraph 15 of the Complaint.
 13       16.Inovit Defendants are without knowledge or information sufficient to form a
 14    belief as to the truth or falsity of the allegations set forth in Paragraph 16 of the
 15    Complaint, and therefore, deny all such allegations.
 16       17.Inovit Defendants are without knowledge or information sufficient to form a
 17    belief as to the truth or falsity of the allegations set forth in Paragraph 17 of the
 18    Complaint, and therefore, deny all such allegations.
 19       18.Paragraph 18 of the Complaint sets forth conclusions of law to which no
 20    response is required. To the extent a response is deemed to be required, the Inovit
 21    Defendants deny the allegations of Paragraph 18 of the Complaint that a substantial
 22    part of the events or omissions giving rise to Plaintiffs’ purported claims occurred
 23    within this District and has caused damage to Plaintiffs in this District.
 24    Notwithstanding its denial, and for purposes of this action only, Inovit does not
 25    contest venue in this Court. With respect to Mao, however, Mao submits that the
 26    Central District of California is an improper venue as to Mao. The acts at issue did
 27    not occur in California and, at the time of the filing of the Complaint, Mao did not
 28    reside in this judicial district.
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               4
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 5 of 23 Page ID #:138



   1
   2                             GENERAL ALLEGATIONS
            Plaintiffs and the Allegedly Famous BMW Trademarks and Products
   3
          19.Inovit Defendants are without knowledge or information sufficient to form a
   4
       belief as to the truth or falsity of the allegations set forth in Paragraph 19 of the
   5
       Complaint, and therefore, deny all such allegations.
   6
          20.Inovit Defendants are without knowledge or information sufficient to form a
   7
       belief as to the truth or falsity of the allegations set forth in Paragraph 20 of the
   8
       Complaint, and therefore, deny all such allegations.
   9
          21.Inovit Defendants are without knowledge or information sufficient to form a
 10
       belief as to the truth or falsity of the allegations set forth in Paragraph 21 of the
 11
       Complaint, and therefore, deny all such allegations.
 12
          22.Inovit Defendants are without knowledge or information to form a belief as to
 13
       the truth or falsity of the allegations set forth in Paragraph 22 of the Complaint, and
 14
       therefore, deny all such allegations.
 15
          23.Inovit Defendants are without knowledge or information sufficient to form a
 16
       belief as to the truth or falsity of the allegations set forth in Paragraph 23 of the
 17
       Complaint, and therefore, deny all such allegations.
 18
          24.Inovit Defendants are without knowledge or information sufficient to form a
 19
       belief as to the truth or falsity of the allegations set forth in Paragraph 24 of the
 20
       Complaint, and therefore, deny all such allegations.
 21
          25.Inovit Defendants are without knowledge or information sufficient to form a
 22
       belief as to the truth or falsity of the allegations set forth in Paragraph 25 of the
 23
       Complaint, and therefore, deny all such allegations.
 24
          26.Inovit Defendants are without knowledge or information sufficient to form a
 25
       belief as to the truth or falsity of the allegations set forth in Paragraph 26 of the
 26
       Complaint, and therefore, deny all such allegations.
 27
 28
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               5
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 6 of 23 Page ID #:139



   1      27.Inovit Defendants are without knowledge or information sufficient to form a
   2   belief as to the truth or falsity of the allegations set forth in Paragraph 27 of the
   3   Complaint, and therefore, deny all such allegations.
   4                     BMW AG’S Allegedly Registered Trademarks
   5      28.Inovit Defendants are without knowledge or information sufficient to form a
   6   belief as to the truth or falsity of the allegations set forth in Paragraph 28 of the
   7   Complaint, and therefore, deny all such allegations.
   8      29.Inovit Defendants are without knowledge or information sufficient to form a
   9   belief as to the truth or falsity of the allegations set forth in Paragraph 29 of the
 10    Complaint, and therefore, deny all such allegations.
 11       30.Inovit Defendants are without knowledge or information sufficient to form a
 12    belief as to the truth or falsity of the allegations set forth in Paragraph 30 of the
 13    Complaint, and therefore, deny all such allegations.
 14       31.Paragraph 31 sets forth legal conclusions to which a response is not required.
 15    To the extent a response is required, Inovit Defendants are without knowledge or
 16    information sufficient to form a belief as to the truth or falsity of the allegations set
 17    forth in Paragraph 31 of the Complaint, and therefore, deny all such allegations.
 18       32.Inovit Defendants are without knowledge or information sufficient to form a
 19    belief as to the truth or falsity of the allegations set forth in Paragraph 32 of the
 20    Complaint, and therefore deny all such allegations.
 21       33.Inovit Defendants are without knowledge or information sufficient to form a
 22    belief as to the truth or falsity of the allegations set forth in Paragraph 33 of the
 23    Complaint, and therefore, deny all such allegations.
 24       34.Inovit Defendants deny making use of the BMW Trademarks (as defined in
 25    the Complaint) in commerce, or any confusingly similar marks as alleged in the
 26    Complaint, including in Paragraph 34, and as such, no authorization or consent from
 27    Plaintiffs was or is required. Inovit Defendants are otherwise without knowledge or
 28    information sufficient to form a belief as to the truth or falsity of any remaining
                                                      INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               6
                                                                             CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 7 of 23 Page ID #:140



   1   allegations set forth in Paragraph 34 of the Complaint as to the other defendants,
   2   including, but not limited to, Wheels Outlet, and therefore, deny all such allegations.
   3
                             BMW AG’S Registered Design Patents
   4
          35.Inovit Defendants are without knowledge or information sufficient to form a
   5
       belief as to the truth or falsity of the allegations set forth in Paragraph 35 of the
   6
       Complaint, and therefore, deny all such allegations.
   7
          36.Inovit Defendants are without knowledge or information sufficient to form a
   8
       belief as to the truth or falsity of the allegations set forth in Paragraph 36 of the
   9
       Complaint, and therefore, deny all such allegations.
 10
 11                        Defendants’ Allegedly Infringing Conduct
          37.Inovit Defendants deny the allegations set forth in Paragraph 37 of the
 12
       Complaint. Inovit Defendants lack knowledge or information sufficient to form a
 13
       belief as to the truth or falsity of the allegations set forth in paragraph 37 of the
 14
       Complaint with respect to the other defendants, including, but not limited to, Wheels
 15
       Outlet, and therefore, deny all such allegations.
 16
          38.Inovit Defendants admit only that Inovit entered into a Settlement Agreement
 17
       with Plaintiffs on December 31, 2015, to resolve prior claims alleged by Plaintiffs
 18
       against Inovit in the matter of BMW of North America, LLC, et al. v. Autosports
 19
       European, et al., Case No.: 2:14-cv-07961 SJ, filed in the United States District Court
 20
       for the Central District of California. Inovit Defendants object to and deny any
 21
       allegation or characterization by Plaintiffs that is inconsistent with that agreement.
 22
       Except as admitted, Inovit Defendants deny any remaining allegations set forth in
 23
       Paragraph 38 of the Complaint.
 24
          39.Inovit Defendants admit the allegations set forth in Paragraph 39 of the
 25
       Complaint.
 26
          40.Inovit Defendants are without knowledge or information sufficient to form a
 27
       belief as to the truth or falsity of the allegations set forth in Paragraph 40 of the
 28
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               7
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 8 of 23 Page ID #:141



   1   Complaint, including, but not limited to Footnote 1, and therefore, deny all such
   2   allegations.
   3      41.Inovit Defendants are without knowledge or information sufficient to form a
   4   belief as to the truth or falsity of the allegations set forth in Paragraph 41 of the
   5   Complaint, and therefore, deny all such allegations.
   6      42.Inovit Defendants admit only that Inovit received a letter from Plaintiffs’
   7   counsel dated May 28, 2019 which speaks for itself, and Inovit Defendants object to
   8   and deny any characterization by Plaintiffs that is inconsistent with that letter. Inovit
   9   Defendants deny that they breached the December 31, 2015 Settlement Agreement
 10    or violated the Permanent Injunction in the matter of BMW of North America, LLC,
 11    et al. v. Autosports European, et al., Case No.: 2:14-cv-07961 SJ, filed in the United
 12    States District Court for the Central District of California. Inovit Defendants further
 13    deny any remaining allegations set forth in Paragraph 42 of the Complaint. Inovit
 14    Defendants lack knowledge or information sufficient to form a belief as to the truth
 15    or falsity of the allegations set forth in paragraph 42 of the Complaint concerning
 16    defendant Wheels Outlet, and therefore, deny all such allegations.
 17       43. Inovit Defendants deny the allegations set forth in Paragraph 43 of the
 18    Complaint. Inovit Defendants lack knowledge or information sufficient to form a
 19    belief as to the truth or falsity of the allegations set forth in Paragraph 43 of the
 20    Complaint with respect to the other defendants, including, but not limited to, Wheels
 21    Outlet, and therefore, deny all such allegations.
 22       44.Inovit Defendants deny the allegations set forth in Paragraph 44 of the
 23    Complaint. Inovit Defendants lack knowledge or information sufficient to form a
 24    belief as to the truth or falsity of the allegations set forth in Paragraph 44 of the
 25    Complaint with respect to the other defendants, including, but not limited to, Wheels
 26    Outlet, and therefore, deny all such allegations.
 27       45.Inovit Defendants admit only that Inovit requires customer information and
 28    the execution of a contract to purchase Inovit’s products prior to shipping any
                                                      INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               8
                                                                             CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 9 of 23 Page ID #:142



   1   products. Except as admitted, Inovit Defendants deny the allegations set forth in
   2   Paragraph 45 of the Complaint. Inovit Defendants lack knowledge or information
   3   sufficient to form a belief as to the truth or falsity of the allegations set forth in
   4   Paragraph 45 of the Complaint with respect to the other defendants, including, but
   5   not limited to, Wheels Outlet, and therefore, deny all such allegations.
   6      46.Inovit Defendants admit only that Inovit’s purchase orders and customer
   7   agreements for the purchase of Inovit’s products include provisions for the forum in
   8   which disputes are to be resolved. Except as admitted, Inovit Defendants deny the
   9   allegations set forth in Paragraph 46 of the Complaint. Inovit Defendants lack
 10    knowledge or information sufficient to form a belief as to the truth or falsity of the
 11    allegations set forth in Paragraph 46 of the Complaint with respect to the other
 12    defendants, including, but not limited to, Wheels Outlet, and therefore, deny all such
 13    allegations.
 14       47.Inovit Defendants deny the allegations set forth in Paragraph 47 of the
 15    Complaint. Inovit Defendants lack knowledge or information sufficient to form a
 16    belief as to the truth or falsity of the allegations set forth in Paragraph 47 of the
 17    Complaint with respect to the other defendants, including, but not limited to, Wheels
 18    Outlet, and therefore, deny all such allegations.
 19       48.Inovit Defendants admit only that Inovit markets and sells products to
 20    customers throughout the United States, including California. Except as admitted,
 21    Inovit Defendants deny the allegations set forth in Paragraph 48 of the Complaint.
 22    Inovit Defendants lack knowledge or information sufficient to form a belief as to the
 23    truth or falsity of the allegations set forth in Paragraph 48 of the Complaint with
 24    respect to the other defendants, including, but not limited to, Wheels Outlet, and
 25    therefore, deny all such allegations.
 26       49.Inovit Defendants deny the allegations set forth in Paragraph 49 of the
 27    Complaint. Inovit Defendants lack knowledge or information sufficient to form a
 28    belief as to the truth or falsity of the allegations set forth in Paragraph 49 of the
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               9
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 10 of 23 Page ID #:143



   1   Complaint with respect to the other defendants, including, but not limited to, Wheels
   2   Outlet, and therefore, deny all such allegations.
   3      50.Inovit Defendants deny the allegations set forth in Paragraph 50 of the
   4   Complaint, including, but not limited to the first sentence, and therefore no consent
   5   from Plaintiffs or Plaintiffs’ alleged authorized agents was or is required. Inovit
   6   Defendants lack knowledge or information sufficient to form a belief as to the truth
   7   or falsity of the allegations set forth in Paragraph 50 of the Complaint with respect to
   8   the other defendants, including, but not limited to, Wheels Outlet, and therefore, deny
   9   all such allegations.
  10      51.Inovit Defendants deny the allegations set forth in Paragraph 51 of the
  11   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  12   belief as to the truth or falsity of the allegations set forth in Paragraph 51 of the
  13   Complaint with respect to the other defendants, including, but not limited to, Wheels
  14   Outlet, and therefore, deny all such allegations.
  15      52.Inovit Defendants deny the allegations set forth in Paragraph 52 of the
  16   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  17   belief as to the truth or falsity of the allegations set forth in Paragraph 52 of the
  18   Complaint with respect to the other defendants, including, but not limited to, Wheels
  19   Outlet, and therefore, deny all such allegations.
  20      53.Inovit Defendants deny the allegations set forth in Paragraph 53 of the
  21   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  22   belief as to the truth or falsity of the allegations set forth in Paragraph 53 of the
  23   Complaint with respect to the other defendants, including, but not limited to, Wheels
  24   Outlet, and therefore, deny all such allegations.
  25      //
  26      //
  27      //
  28      //
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               10
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 11 of 23 Page ID #:144



   1                              FIRST CAUSE OF ACTION
   2       (Alleged Infringement of Registered Trademarks & Counterfeiting by
   3                                        Defendants)
   4      54.Inovit Defendants reallege and incorporate by reference each of the above
   5   responses in and to Paragraphs 1-53 of the Complaint as though fully set forth here.
   6      55.Inovit Defendants are without knowledge or information sufficient to form a
   7   belief as to the truth or falsity of the allegations set forth in Paragraph 55 of the
   8   Complaint, and therefore, deny all such allegations.
   9      56.Inovit Defendants are without knowledge or information sufficient to form a
  10   belief as to the truth or falsity of the allegations set forth in Paragraph 56 of the
  11   Complaint, and therefore, deny all such allegations.
  12      57.Inovit Defendants deny importing, selling and/or distributing products bearing
  13   the BMW Trademarks as alleged in the Complaint, including, Paragraph 57 of the
  14   Complaint, and therefore authorization or consent from Plaintiffs was not necessary.
  15   Inovit Defendants further deny any remaining allegations set forth in Paragraph 57
  16   of the Complaint. Inovit Defendants are without sufficient knowledge or information
  17   to form a belief as to the truth or falsity of the allegations set forth in Paragraph 57
  18   of the Complaint with respect to the other defendants, including, but not limited to,
  19   Wheels Outlet, and therefore, deny all such allegations.
  20      58.Inovit Defendants are without knowledge or information sufficient to form a
  21   belief as to the truth or falsity of the allegations set forth in Paragraph 58 of the
  22   Complaint, and therefore, deny all such allegations. Inovit Defendants lacks
  23   knowledge or information sufficient to form a belief as to the truth or falsity of the
  24   allegations set forth in Paragraph 58 of the Complaint with respect to the other
  25   defendants, including, but not limited to, Wheels Outlet, and therefore, deny all such
  26   allegations.
  27      59.Inovit Defendants deny the allegations set forth in Paragraph 59 of the
  28   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               11
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 12 of 23 Page ID #:145



   1   belief as to the truth or falsity of the allegations set forth in Paragraph 59 of the
   2   Complaint with respect to the other defendants, including, but not limited to, Wheels
   3   Outlet, and therefore, deny all such allegations.
   4      60.Inovit Defendants deny the allegations set forth in Paragraph 60 of the
   5   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
   6   belief as to the truth or falsity of the allegations set forth in Paragraph 60 of the
   7   Complaint with respect to the other defendants, including, but not limited to, Wheels
   8   Outlet, and therefore, deny all such allegations.
   9      61.Inovit Defendants deny the allegations set forth in Paragraph 61 of the
  10   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  11   belief as to the truth or falsity of the allegations set forth in Paragraph 61 of the
  12   Complaint with respect to the other defendants, including, but not limited to, Wheels
  13   Outlet, and therefore, deny all such allegations.
  14      62.Inovit Defendants deny the allegations set forth in Paragraph 62 of the
  15   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  16   belief as to the truth or falsity of the allegations set forth in Paragraph 62 of the
  17   Complaint with respect to the other defendants, including, but not limited to, Wheels
  18   Outlet, and therefore, deny all such allegations.
  19      63.Inovit Defendants deny the allegations set forth in Paragraph 63 of the
  20   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  21   belief as to the truth or falsity of the allegations set forth in Paragraph 63 of the
  22   Complaint with respect to the other defendants, including, but not limited to, Wheels
  23   Outlet, and therefore, deny all such allegations.
  24      64.Inovit Defendants deny the allegations set forth in Paragraph 64 of the
  25   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  26   belief as to the truth or falsity of the allegations set forth in Paragraph 64 of the
  27   Complaint with respect to the other defendants, including, but not limited to, Wheels
  28   Outlet, and therefore, deny all such allegations.
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               12
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 13 of 23 Page ID #:146



   1                            SECOND CAUSE OF ACTION
   2         (Alleged False Designation of Origin & Unfair Competition Against
   3                                       Defendants)
   4      65.Inovit Defendants reallege and incorporate by reference each of the above
   5   responses to Paragraphs 1-64 of the Complaint as though fully set forth here.
   6      66.Inovit Defendants are without knowledge or information sufficient to form a
   7   belief as to the truth or falsity of the allegations set forth in Paragraph 66 of the
   8   Complaint, and therefore, deny all such allegations.
   9      67.Inovit Defendants are without knowledge or information sufficient to form a
  10   belief as to the truth or falsity of the allegations set forth in Paragraph 67 of the
  11   Complaint, and therefore, deny all such allegations.
  12      68.Inovit Defendants deny the allegations set forth in Paragraph 68 of the
  13   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  14   belief as to the truth or falsity of the allegations set forth in Paragraph 68 of the
  15   Complaint with respect to the other defendants, including, but not limited to, Wheels
  16   Outlet, and therefore, deny all such allegations.
  17      69.Inovit Defendants deny the allegations set forth in Paragraph 69 of the
  18   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  19   belief as to the truth or falsity of the allegations set forth in Paragraph 69 of the
  20   Complaint with respect to the other defendants, including, but not limited to, Wheels
  21   Outlet, and therefore, deny all such allegations.
  22      70.Inovit Defendants deny the allegations set forth in Paragraph 70 of the
  23   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  24   belief as to the truth or falsity of the allegations set forth in Paragraph 70 of the
  25   Complaint with respect to the other defendants, including, but not limited to, Wheels
  26   Outlet, and therefore, deny all such allegations.
  27      71.Inovit Defendants deny the allegations set forth in Paragraph 71 of the
  28   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               13
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 14 of 23 Page ID #:147



   1   belief as to the truth or falsity of the allegations set forth in Paragraph 71 of the
   2   Complaint with respect to the other defendants, including, but not limited to, Wheels
   3   Outlet, and therefore, deny all such allegations.
   4      72.Inovit Defendants deny the allegations set forth in Paragraph 72 of the
   5   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
   6   belief as to the truth or falsity of the allegations set forth in Paragraph 72 of the
   7   Complaint with respect to the other defendants, including, but not limited to, Wheels
   8   Outlet, and therefore, deny all such allegations.
   9      73.Inovit Defendants deny the allegations set forth in Paragraph 73 of the
  10   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  11   belief as to the truth or falsity of the allegations set forth in Paragraph 73 of the
  12   Complaint with respect to the other defendants, including, but not limited to, Wheels
  13   Outlet, and therefore, deny all such allegations.
  14      74.Inovit Defendants deny the allegations set forth in Paragraph 74 of the
  15   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  16   belief as to the truth or falsity of the allegations set forth in Paragraph 74 of the
  17   Complaint with respect to the other defendants, including, but not limited to, Wheels
  18   Outlet, and therefore, deny all such allegations.
  19      75.Inovit Defendants deny the allegations set forth in Paragraph 75 of the
  20   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  21   belief as to the truth or falsity of the allegations set forth in Paragraph 75 of the
  22   Complaint with respect to the other defendants, including, but not limited to, Wheels
  23   Outlet, and therefore, deny all such allegations.
  24      //
  25      //
  26      //
  27      //
  28      //
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               14
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 15 of 23 Page ID #:148



   1                              THIRD CAUSE OF ACTION
   2                  (Alleged Trademark Dilution Against Defendants)
   3      76.Inovit Defendants reallege and incorporate by reference each of the responses
   4   to Paragraphs 1-75 of the Complaint as though fully set forth here.
   5      77.Inovit Defendants are without knowledge or information sufficient to form a
   6   belief as to the truth or falsity of the allegations set forth in Paragraph 77 of the
   7   Complaint, and therefore, deny all such allegations.
   8      78.Inovit Defendants deny the allegations set forth in Paragraph 78 of the
   9   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  10   belief as to the truth or falsity of the allegations set forth in Paragraph 78 of the
  11   Complaint with respect to the other defendants, including, but not limited to, Wheels
  12   Outlet, and therefore, deny all such allegations.
  13      79.Inovit Defendants deny the allegations set forth in Paragraph 79 of the
  14   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  15   belief as to the truth or falsity of the allegations set forth in Paragraph 79 of the
  16   Complaint with respect to the other defendants, including, but not limited to, Wheels
  17   Outlet, and therefore, deny all such allegations.
  18      80.Inovit Defendants deny the allegations set forth in Paragraph 80 of the
  19   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  20   belief as to the truth or falsity of the allegations set forth in Paragraph 80 of the
  21   Complaint with respect to the other defendants, including, but not limited to, Wheels
  22   Outlet, and therefore, deny all such allegations.
  23      81.Inovit Defendants deny the allegations set forth in Paragraph 81 of the
  24   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  25   belief as to the truth or falsity of the allegations set forth in Paragraph 81 of the
  26   Complaint with respect to the other defendants, including, but not limited to, Wheels
  27   Outlet, and therefore, deny all such allegations.
  28      //
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               15
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 16 of 23 Page ID #:149



   1                            FOURTH CAUSE OF ACTION
   2   (Alleged Unlawful, Unfair, Fraudulent Business Practices Against Defendants)
   3      82.Inovit Defendants reallege and incorporate by reference each of the above
   4   responses to Paragraphs 1-81 of the Complaint as though fully set forth here.
   5      83.Inovit Defendants deny the allegations set forth in Paragraph 83 of the
   6   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
   7   belief as to the truth or falsity of the allegations set forth in Paragraph 83 of the
   8   Complaint with respect to the other defendants, including, but not limited to, Wheels
   9   Outlet, and therefore, deny all such allegations.
  10      84.Inovit Defendants deny the allegations set forth in Paragraph 84 of the
  11   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  12   belief as to the truth or falsity of the allegations set forth in Paragraph 84 of the
  13   Complaint with respect to the other defendants, including, but not limited to, Wheels
  14   Outlet, and therefore, deny all such allegations.
  15      85.Inovit Defendants deny the allegations set forth in Paragraph 85 of the
  16   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  17   belief as to the truth or falsity of the allegations set forth in Paragraph 85 of the
  18   Complaint with respect to the other defendants, including, but not limited to, Wheels
  19   Outlet, and therefore, deny all such allegations.
  20      86.Inovit Defendants deny the allegations set forth in Paragraph 86 of the
  21   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  22   belief as to the truth or falsity of the allegations set forth in Paragraph 86 of the
  23   Complaint with respect to the other defendants, including, but not limited to, Wheels
  24   Outlet, and therefore, deny all such allegations.
  25      87.Inovit Defendants deny the allegations set forth in Paragraph 87 of the
  26   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  27   belief as to the truth or falsity of the allegations set forth in Paragraph 87 of the
  28
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               16
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 17 of 23 Page ID #:150



   1   Complaint with respect to the other defendants, including, but not limited to, Wheels
   2   Outlet, and therefore, deny all such allegations.
   3      88.Inovit Defendants deny the allegations set forth in Paragraph 88 of the
   4   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
   5   belief as to the truth or falsity of the allegations set forth in Paragraph 88 of the
   6   Complaint with respect to the other defendants, including, but not limited to, Wheels
   7   Outlet, and therefore, deny all such allegations.
   8      89.Inovit Defendants deny the allegations set forth in Paragraph 89 of the
   9   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  10   belief as to the truth or falsity of the allegations set forth in Paragraph 89 of the
  11   Complaint with respect to the other defendants, including, but not limited to, Wheels
  12   Outlet, and therefore, deny all such allegations.
  13                              FIFTH CAUSE OF ACTION
  14          (Alleged Federal Design Patent Infringement Against Defendants)
  15      90.Inovit Defendants reallege and incorporate by reference each of the above
  16   responses to Paragraphs 1-90 of the Complaint as though fully set forth here.
  17      91.Inovit Defendants arewithout knowledge or information sufficient to form a
  18   belief as to the truth or falsity of the allegations set forth in Paragraph 91 of the
  19   Complaint, and therefore, deny all such allegations.
  20      92.Inovit Defendants deny the allegations set forth in Paragraph 92 of the
  21   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  22   belief as to the truth or falsity of the allegations set forth in Paragraph 92 of the
  23   Complaint with respect to the other defendants, including, but not limited to, Wheels
  24   Outlet, and therefore, deny all such allegations.
  25      93.Inovit Defendants deny the allegations set forth in Paragraph 93 of the
  26   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  27   belief as to the truth or falsity of the allegations set forth in Paragraph 93 of the
  28
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               17
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 18 of 23 Page ID #:151



   1   Complaint with respect to the other defendants, including, but not limited to, Wheels
   2   Outlet, and therefore, deny all such allegations.
   3      94.Inovit Defendants deny the allegations set forth in Paragraph 94 of the
   4   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
   5   belief as to the truth or falsity of the allegations set forth in Paragraph 94 of the
   6   Complaint with respect to the other defendants, including, but not limited to, Wheels
   7   Outlet, and therefore, deny all such allegations.
   8      95.Inovit Defendants deny the allegations set forth in Paragraph 95 of the
   9   Complaint. Inovit Defendants lacks knowledge or information sufficient to form a
  10   belief as to the truth or falsity of the allegations set forth in Paragraph 95 of the
  11   Complaint with respect to the other defendants, including, but not limited to, Wheels
  12   Outlet, and therefore, deny all such allegations.
  13      96.Inovit Defendants deny the allegations set forth in Paragraph 96 of the
  14   Complaint. Inovit Defendants lack knowledge or information sufficient to form a
  15   belief as to the truth or falsity of the allegations set forth in Paragraph 96 of the
  16   Complaint with respect to the other defendants, including, but not limited to, Wheels
  17   Outlet, and therefore, deny all such allegations.
  18                              SIXTH CAUSE OF ACTION
  19                (Alleged Breach of Settlement Agreement Against Inovit)
  20      97.Inovit Defendants reallege and incorporate by reference each of the above
  21   responses to Paragraphs 1-96 of the Complaint as though fully set forth here.
  22      98.Inovit Defendants admit the allegations set forth in Paragraph 98 of the
  23   Complaint.
  24      99.Inovit Defendants deny the allegations set forth in Paragraph 99 of the
  25   Complaint.
  26      100.       Inovit Defendants deny the allegations set forth in Paragraph 100 of the
  27   Complaint.
  28      //
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               18
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 19 of 23 Page ID #:152



   1                                 PRAYER FOR RELIEF
   2         Inovit Defendants deny that Plaintiffs are entitled to any of the relief requested
   3   in their Complaint, including, but not limited to, the relief requested in the Prayer for
   4   Relief, including, sub-paragraphs “A” through “T” on pages 25-27 of the Complaint,
   5   or any relief, either as prayed for or otherwise, in any form whatsoever, from Inovit
   6   Defendants or any of their parents, subsidiaries, affiliates, officers, managers,
   7   directors, agents or representatives. To the extent that Plaintiffs’ Prayer for Relief
   8   may be deemed to allege any facts, Inovit Defendants deny each and every allegation.
   9                                 JURY TRIAL DEMAND
  10         Inovit Defendants request a jury trial on all issues triable by jury.
  11                                   GENERAL DENIAL
  12         Inovit Defendants further deny each and every allegation set forth in the
  13   Complaint not expressly admitted or to which they have not specifically responded.
  14   Plaintiffs’ request for relief should, therefore, be denied in entirety and the Complaint
  15   dismissed with prejudice, and Plaintiffs take nothing. Inovit Defendants reserve the
  16   right to amend their Answer as additional information becomes available.
  17                    DEFENSES AND AFFIRMATIVE DEFENSES
  18         In further answering the Complaint, Inovit Defendants plead the following
  19   defenses, without admitting, acknowledging, agreeing, or conceding that they bear
  20   the burden of proof or the burden of persuasion on any such defense, whether in
  21   whole or in part. In addition, Inovit Defendants have not knowingly and intentionally
  22   waived any applicable defenses, and Inovit Defendants reserve the right to assert,
  23   rely upon and plead or amend their Answer to include any additional defenses and
  24   affirmative defenses that may be revealed or discovered throughout the pendency of
  25   this case. Subject to the foregoing, as separate and distinct defenses and affirmative
  26   defenses, based upon information and belief, Inovit Defendants assert the following
  27   defenses:
  28   //
                                                      INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               19
                                                                             CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 20 of 23 Page ID #:153



   1                           FIRST AFFIRMATIVE DEFENSE
   2                                 (Failure to State a Claim)
   3      101.      Plaintiffs’ Complaint, on one or more counts, fails to state a claim upon
   4   which relief may be granted in view of at least the following: (i) the absence of any
   5   factual showing that the Inovit Defendants own or control the operations and dealings
   6   of the other defendants, including, Wheels Outlet; (ii) the lack of any factual showing
   7   that the Inovit Defendants have any connection to the purported goods seized in
   8   Florida by Customs and Board Patrol as alleged in the Complaint; (iii) the failure to
   9   identify with any particularity the alleged goods that are marketed and sold by Inovit
  10   Defendants that purportedly infringe or dilute Plaintiffs’ claimed trademarks; and (iv)
  11   the failure to plead with any specificity the purported claims set out the alleged design
  12   patents that have been infringed or to identify with particularly the products that the
  13   Inovit Defendants purportedly market and sell that infringe such purported patent
  14   claims, suggesting that Plaintiffs are in violation of Rule 11 for failure to properly
  15   investigate and put together a claim chart prior to filing the Complaint. Indeed, the
  16   catalog on which Plaintiffs rely to support their claims is clearly identified as being
  17   that of defendant Wheels Outlet by the heading “Replica Inventory - Wheels Outlet”
  18   and “Inovit East Coast,” a business name for defendant Wheels Outlet having an
  19   address of 8455 E Adamo Drive Tampa, FL 33619, a business that is not owned or
  20   controlled by the Inovit Defendants; this is further supported on information and
  21   belief, by the domain name records for www.autowheelsusa.com, a domain
  22   appearing on the bottom of the alleged catalog, which show that the domain is
  23   registered to TinBu LLC in Florida.
  24                         SECOND AFFIRMATIVE DEFENSE
  25                                    (Non-Infringement)
  26      102.      Inovit Defendants have not infringed, diluted or otherwise violated,
  27   directly or indirectly, any applicable trademarks purportedly owned by Plaintiffs or
  28   engaged in any acts of unfair competition under federal, California or common law.
                                                      INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               20
                                                                             CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 21 of 23 Page ID #:154



   1   Further, Inovit Defendants have not infringed and do not infringe, have not
   2   contributed to the infringement by others, and have not induced others to infringe any
   3   valid claim of the BMW Design Patents (as defined in the Complaint).
   4                          THIRD AFFIRMATIVE DEFENSE
   5                                       (No Damage)
   6      103.      Without admitting that the Complaint states a claim, there has been no
   7   damage in any amount, manner, or at all by reason of any act alleged against the
   8   Inovit Defendants in the Complaint, and the relief prayed for in the Complaint cannot
   9   be granted against the Inovit Defendants.
  10                        FOURTH AFFIRMATIVE DEFENSE
  11                   (No Irreparable Harm and No Injunctive Relief)
  12      104.      Plaintiffs’ claims for injunctive relief are barred because Plaintiffs
  13   cannot show that they have suffered or will suffer any harm, let alone irreparable
  14   harm, from Inovit Defendants, in part, because Inovit Defendants have not
  15   participated, played no role in and have no control over the alleged conduct of the
  16   other defendant, Wheels Outlet; therefore, Plaintiffs are not entitled to any form of
  17   injunctive relief against Inovit Defendants.
  18                          FIFTH AFFIRMATIVE DEFENSE
  19                              (Good Faith/No Willfulness)
  20      105.      Inovit Defendants have not willfully, intentionally or otherwise
  21   infringed any valid claims of Plaintiffs’ design patents, their alleged trademarks or
  22   other asserted intellectual property. Further, any and all acts alleged to have been
  23   committed by Inovit Defendants, if performed, were performed with lack of
  24   knowledge and lack of willful intent.
  25
                                 RESERVATION OF RIGHTS
  26
             Inovit Defendants are currently without sufficient knowledge or information
  27
       upon which to form a belief as to whether additional defenses, affirmative defenses
  28
                                                      INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               21
                                                                             CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 22 of 23 Page ID #:155



   1   or counterclaims are available. However, Inovit Defendants reserve the right to
   2   amend this Answer to assert any other defenses, affirmative defenses or
   3   counterclaims, at law or in equity, that now exist or in the future may be available,
   4   based on legal theories that may become apparent through discovery, further legal
   5   analysis, investigation of Plaintiffs’ positions, claims and allegations, or information
   6   learned or obtained in the course of this action.
   7
                                     PRAYER FOR RELIEF
   8
             Inovit Defendants respectfully request that the Court enter such orders as are
   9
       necessary to enter judgment in favor of Inovit Defendants against Plaintiffs on all
  10
       claims and causes of action asserted by Plaintiffs and that Plaintiffs take nothing of
  11
       and from Inovit Defendants by this suit, and by granting the following relief:
  12
             a.     Dismissing Plaintiffs’ Complaint against Inovit Defendants in entirety,
  13
       with prejudice;
  14
             b.     Denying Plaintiffs any and all relief;
  15
             c.     Awarding Inovit Defendants their costs and reasonable attorney’s fees
  16
       pursuant to: 15 U.S.C. § 1117(a), 17 U.S.C. § 505, and/or 35 U.S.C. § 285; and
  17
             d.     Awarding Inovit Defendants such other and further relief as the Court
  18
       may deem just and proper.
  19
  20
  21    Dated: January 27, 2021
                                           BAKER BOTTS, LLP
  22
  23
                                           By: /s/ Kathryn S. Christopherson
  24                                       KATHRYN S. CHRISTOPHERSON
                                           (SBN: 322289)
  25                                       kathyn.christopherson@bakerbotts.com
                                           BAKER BOTTS, L.L.P.
  26                                       1001 Page Mill Road
                                           Building One, Suite 200
  27                                       Palo Alto, CA 94304
                                           Telephone: 650.739.7500
  28                                       Facsimile: 650.739.7699
                                                     INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                               22
                                                                            CASE NO. 2:20-CV-08696
Case 2:20-cv-08696-JFW-KS Document 29 Filed 01/27/21 Page 23 of 23 Page ID #:156



   1
                                      ELIZABETH K. RUCKI (pro hac vice
   2                                  forthcoming)
                                      elizabeth.rucki@bakerbotts.com
   3                                  PAUL J. REILLY (pro hac vice forthcoming)
                                      paul.reilly@bakerbotts.com
   4                                  BAKER BOTTS, L.L.P.
                                      2001 Ross Avenue, Suite 900
   5                                  Dallas, TX 75201
                                      Telephone: 214.953.6926
   6                                  Facsimile: 214.661.4926
   7                                  Attorneys for Defendants
                                      Inovit Inc. and Yingshen (Victor) Mao
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               INOVIT AND MAO ANSWER & AFFIRMATIVE DEFENSES
                                          23
                                                                      CASE NO. 2:20-CV-08696
